CHIECHI, J., dissenting: I agree with the majority opinion’s rejection of respondent’s argument that the APA controls the proceedings in the instant case. However, that conclusion does not require the majority opinion to hold, as it does, nor does it logically lead to holdings (1) that, in determining whether to grant relief under section 6015(f), the Court may consider matters raised at trial that petitioner did not raise with respondent’s Appeals Office and (2) that petitioner is entitled to equitable relief under section 6015(f). I dissent from those holdings and disagree with the rationales that the majority opinion offers in support of them. With respect to the majority opinion’s holding that, in determining whether to grant relief under section 6015(f), the Court may consider matters raised at trial that petitioner did not raise with respondent’s Appeals Office, nothing in section 6015 requires the Court, in exercising its jurisdiction under section 6015(e)(1)(A) “to determine the appropriate relief available to” petitioner under section 6015(f), to consider matters raised at trial that petitioner did not raise with respondent’s Appeals Office. To consider such matters in determining whether respondent abused respondent’s discretion in denying relief under section 6015(f) has the effect of vitiating the abuse-of-discretion standard that the Court held in Butler v. Commissioner, 114 T.C. 276, 292 (2000), and its progeny is applicable where a taxpayer claims equitable relief under that section. If a taxpayer seeking relief under section 6015(f) does not raise a matter with, or present sufficient information to, respondent’s Appeals Office and if, after reasonable inquiry, respondent’s Appeals Office has been unable to ascertain such matter or sufficient information that would support such relief, it would be improper for the Court to permit the taxpayer to present such matter or such information at trial. Moreover, it would be illogical and inappropriate for the Court to conclude in such circumstances that respondent abused respondent’s discretion in denying relief under section 6015(f). With respect to the majority opinion’s holding that petitioners are entitled to equitable relief under section 6015(f), the majority opinion purports to have applied an abuse-of-discretion standard in reaching that holding. I do not believe that the majority opinion has in fact applied such a standard in the instant case. Instead, the majority opinion, based upon evidence introduced at trial, has substituted the judgment of the majority for the judgment of respondent. In so doing, the majority opinion offers no explanations about why the conclusions of respondent’s Appeals Office as to the effect of the presence or the absence of certain factors set forth in Rev. Proc. 2000-15, 2000-1 C.B. 447, constitute an abuse of discretion by respondent. Foley, J., agrees with this dissenting opinion.